Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/632517 has claims 1-15 pending.

Priority / Filing Date
Present applicant -filed on 01/20/2020 is the national stage of international application PCT/EP2017/068206 filed on 07/17/2017. 

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated April 21, 2021, April 21, 2021, April 21, 2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.



Claim Objections
4. 	Claims 13 and 15 are objected to because of the following informalities: Where it recites “The system of claim l” in the preamble should be “The system of claim l0”.  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
5.	Claims 1-2, 4-8, 10-11, 13-15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1-2, 4-10, 12-14 of prior U.S. Patent No. 10,533,403 B2. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Step 2A Prong One:
Independent claims 1 and 10 recite determining a slug bubble birth rate in the multiphase fluid flow, wherein the slug bubble birth rate is determined based at least partially on a difference between a slug front velocity and a slug tail velocity, which is a process step that encompass mathematical concept including mathematical calculations/relationships.  The independent claims also recite initiating a slug bubble in the fluid flow model based at least partially on the slug bubble birth rate -which is a process step that covers both a mathematical concepts including mathematical formulas or equations, relationships, calculations. and a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  Said limitations in claims 1 and 10 are a process that under its broadest reasonable interpretation, covers both a mathematical concept and/or performance of the limitations in the mind but for the recitation of generic computer components.  Other than reciting “a processor” and “a memory system comprising one or more non-transitory computer-readable media storing instructions” in the claims nothing in the claim elements precludes the steps of encompassing a mathematical concept and from practically being performed in the mind.  As such claims 1 and 10 recite an abstract idea.
	Step 2A Prong Two:
	This judicial exception is not integrated into a practical application.  In particular, the claims recite the additional element of “receiving a fluid flow model comprising a representation of one or more conduits and a multiphase fluid flow therein” is a process, that under its broadest “displaying data representative of the slug flow in the fluid flow model after the slug bubble is initiated”-which  is a process, that under its broadest reasonable interpretation, is a data representation step. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claims recite the additional element of a “a processor” and “a memory system comprising one or more non-transitory computer-readable media storing instructions” to perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As such this additional element also does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Step 2B:
	Finally, the pre-processing step of receiving model and post processing step of displaying model is categorized as insignificant extra solution activity under 2106.05(g).  Claims 1 and 10 only recite ““a processor” and “a memory system comprising one or more non-transitory computer-readable media storing instructions” perform the method steps and therefore only recite a general purpose computer rather than a specific machine under MPEP 2106.05(b), and are directed to mere instructions to apply the exception under MPEP 2106.05(f), and do not result in anything significantly more than the judicial exception.  The additional elements have been considered both individually and as an ordered combination in the significantly more 
	The dependent claims 2, 9 and 11 recite additional steps of determining multiphase fluid
flow and changing control settings in the real-world pipeline network- which is a process step that covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  Because the dependent claims recite additional steps which are all directed to judicial exceptions, claims 2, 9 and 11 are also not patent eligible.
	The dependent claims 3-8 and 12-15 recite the steps of calculating the minimum slip
condition, determining a probability of slug formation based on a threshold number, range of pseudo-random number, determining the slug bubble birth rate, probability of slug initiation - which as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations, relationships as well as calculations. As claims 3-8 and 12-15 recite additional steps which are all directed to judicial exceptions or insignificant extra solution activity, claims 3-8 and 12-15 are also not patent eligible.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



7.	Claim 1-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
i)	The independent claims 1 & 10 are not clear because it defines steps:
a) fluid flow model representing a multiphase fluid flow,
b) determining a slug bubble birth rate in the multiphase fluid flow (i.e. the above mentioned model has an intrinsic feature of slug birth rate simulation),
c) initiating a slug bubble in the fluid flow model,
which are in star contradiction to each other since b) has already established that multiphase fluid flow simulates a slug birth rate, hence c) is no more needed as the slug bubble had to be already initiated before the multiphase fluid flow could determine it in step b). Appropriate concretion and clarification is required.
As per depended claims, they are rejected for incorporating the above errors from their respective parent claim by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 




8.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrence et al., hereafter Lawrence (Pub. No.: US 2015/0149138 A1).

Regarding Claim 1, Lawrence discloses a method for modeling slug flow, comprising:
receiving a fluid flow model comprising a representation of one or more conduits and a multiphase fluid flow therein (Lawrence: Claim 1);
determining, using a processor, a slug bubble birth rate in the multiphase fluid flow, wherein the slug bubble birth rate is determined based at least partially on a difference between a slug front velocity and a slug tail velocity (Lawrence: Claim 1);
initiating a slug bubble in the fluid flow model based at least partially on the slug bubble birth rate (Lawrence: Claim 1); and
displaying data representative of the slug flow in the fluid flow model after the slug bubble is initiated (Lawrence: Claim 1, [0003]: initiating a slug in the fluid flow model based at least partially on the slug birth rate, and displaying data representative of the slug flow in the model).
Examiner’s Remark (ER): Although the Claims of current disclosure refers to “Slug bubble”, Claims of Lawrence refers it to be “Slug”. However, the person skilled in the art would easily anticipate that both of these terms refer to the same thing (slug) and can be used as interchangeable terms - which is supported by the Lawrence reference in [0002] where it recites: “More particularly, slug flow is an intermittent flow in which regions of separated flow with large gas pockets alternate with regions of dispersed flow ("slugs") in which small gas bubbles are dispersed into the liquid.”

Regarding Claim 2, Lawrence further discloses the method of claim 1, wherein initiating the slug bubble in the fluid flow model comprises determining that a minimum slip condition is satisfied by the multiphase fluid flow (Lawrence: Claim 2).

Regarding Claim 3, Lawrence further discloses the method of claim 2, further comprising calculating the minimum slip condition based at least partially on a difference between the slug front velocity and the slug tail velocity, wherein the minimum slip condition is satisfied when the slug front velocity is less than the slug tail velocity (Lawrence: Claim 3).
Examiner’s Remark (ER): Although the present application differ in the definition of a minimum slip condition (Lawrence defines a slug front velocity greater than a slug tail velocity). However, the person skilled in the art would without any doubt anticipate the other condition (a slug front velocity less than a slug tail velocity) and apply it if proven satisfactory by a simple commonplace experimentation.

Regarding Claim 4, Lawrence further discloses the method of any of the preceding claim l, wherein initiating the slug bubble comprises:
determining a probability of slug formation by determining a number of slug bubbles for the one or more conduits for one or more time periods based at least in part on the slug bubble birth rate (Lawrence: Claim 4);
generating a threshold number (Lawrence: Claim 4); and
(Lawrence: Claim 4).

Regarding Claim 5, Lawrence further discloses the method of claim 4, wherein the threshold number is a random or pseudo-random number selected in a predetermined range of numbers (Lawrence: Claim 5).

Regarding Claim 6, Lawrence further discloses the method of claim l, wherein determining the slug bubble birth rate comprises:
determining a first difference between the slug front velocity and the slug tail velocity (Lawrence: Claim 6);
determining a second difference between a maximum number density of slug bubble precursors and a local number density of slug bubbles for the one or more conduits (Lawrence: Claim 6); and
determining the slug bubble birth rate based on the first difference, the second difference, and a diameter of the one or more conduits (Lawrence: Claim 6).

Regarding Claim 7, Lawrence further discloses the method of claim 6, wherein initiating the slug bubble comprises probabilistically initiating the slug bubble based on a probability of slug initiation, and wherein the probability of slug initiation increases when the first difference increases, the second difference increases, or both increase (Lawrence: Claim 7).

Regarding Claim 8, Lawrence further discloses the method of any of the preceding claim l, wherein determining the slug bubble birth rate comprises determining the slug bubble birth rate based at least in part on a degree of instability of local dispersed flow and a spatial density of slug precursors (Lawrence: Claim 8).

Regarding Claim 9, Lawrence further discloses the method of claim l, further comprising modifying one or more properties of a fluid or a flow in a real-world pipeline network, or changing control settings in the real-world pipeline network, in response to the slug bubble being initiated, wherein the real-world pipeline network corresponds to the fluid flow model (Lawrence: Figure 1, [0017]: the management components 110 may allow for direct or indirect management of design, operations, control, optimization, etc., with respect to the pipeline environment; [0061]: In another embodiment, a slug length distribution, e.g., as a plot, may be created and/or modified according to the method 200. In other embodiments, other types of graphical displays based on data from the underlying actual or hypothetical physical pipeline system may be provided.).

	Regarding Claim 10, Lawrence discloses a computing system, comprising:
one or more processors (Lawrence: Claim 9); and
a memory system comprising one or more non-transitory computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations (Lawrence: Claim 9), the operations comprising:
receiving a fluid flow model comprising a representation of one or more conduits
and a multiphase fluid flow therein (Lawrence: Claim 9);
(Lawrence: Claim 9);
initiating a slug bubble in the fluid flow model based at least partially on the slug
bubble birth rate (Lawrence: Claim 9); and
displaying data representative of the slug flow in the fluid flow model after the slug
bubble is initiated (Lawrence: Claim 9).
Examiner’s Remark (ER): Although the Claims of current disclosure refers to “Slug bubble”, Claims of Lawrence refers this term as “Slug”. However, the person skilled in the art would easily anticipate that both of these terms refer to the same thing (slug) and can be used as interchangeable terms - which is supported by the Lawrence reference in [0002] where it recites: “More particularly, slug flow is an intermittent flow in which regions of separated flow with large gas pockets alternate with regions of dispersed flow ("slugs") in which small gas bubbles are dispersed into the liquid.”

Regarding Claim 11, Lawrence further discloses the system of claim 10, wherein initiating the slug bubble in the fluid flow model comprises determining that a minimum slip condition is satisfied by the multiphase fluid flow (Lawrence: Claim 10).

Regarding Claim 12, Lawrence further discloses the system of claim 11, wherein the operations further comprise calculating the minimum slip condition based at least partially on a difference between the slug front velocity and the slug tail velocity, wherein the minimum slip (Lawrence: Claim 11).
Examiner’s Remark (ER): Although the present application differ in the definition of a minimum slip condition (Lawrence defines a slug front velocity greater than a slug tail velocity). However, the person skilled in the art would without any doubt anticipate the other condition (a slug front velocity less than a slug tail velocity) and apply it if proven satisfactory by a simple commonplace experimentation.

Regarding Claim 13, Lawrence further discloses the system of claim 1, wherein initiating the slug bubble comprises:
determining a probability of slug formation by determining a number of slug bubbles for
the one or more conduits for one or more time periods based at least in part on the slug bubble
birth rate (Lawrence: Claim 12);
generating a threshold number (Lawrence: Claim 12); and
initiating the slug bubble in the fluid flow model when the probability of slug formation
exceeds the threshold number (Lawrence: Claim 12).

Regarding Claim 14, Lawrence further discloses the system of claim 13, wherein the threshold number is a random or pseudo-random number selected in a predetermined range of numbers (Lawrence: Claim 13).

Regarding Claim 15, Lawrence further discloses the system of claim 1, wherein determining the slug bubble birth rate comprises:
(Lawrence: Claim 14);
determining a second difference between a maximum number density of slug bubble
precursors and a local number density of slug bubbles for the one or more conduits (Lawrence: Claim 14); and
determining the slug bubble birth rate based on the first difference, the second difference,
and a diameter of the one or more conduits (Lawrence: Claim 14).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Henrik et al. (Pub. No.: US 20160245073 A1) teaches a method and a system for analyzing multiphase fluid flow in pipeline systems, such as well systems, such as in oil well systems, such as to provide a measure of well performance. Additionally, a system and a method for oil field monitoring of individual well performance is disclosed.
Stein Tor Johansen (Pub. No.: US 20150286755 A1) relates to a method for simulation of multiphase fluid flow in pipelines enabling determination of pressure drop, fluid volume fractions, and heat and mass transfer coefficients in multiphase pipeline flows. 
Danielson et al. (Hydrodynamic slug flow modeling, BHR Group 2010, pp 345-356) conceptually presents a graphical technique out of which – given the superficial gas and liquid velocities – the overall hold-up, hold-up in the slug body, and hold-up in the bubble region between slugs can be determined. The model is compared to experimental slug data as well as against other empirical methods.
Taitel et al. (Slug floow modeling for downward inclined pipe flow: theoretical considerations, International Journal of Multiphase Flow 26 (2000) 833 -844) analyze  the physical phenomena of slug dissipation in downhill pipes, and proposing a method for calculating the downhill dissipation distance.

7.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146